Citation Nr: 0303939	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  97-15 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left hip, currently evaluated as 
30 percent disabling.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability residual to treatment received at a Department of 
Veterans Affairs (VA) facility in October 1992.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In a decision dated in November 1998, the Board denied a 
rating in excess of 10 percent for residuals of a shell 
fragment wound of the left hip.  The veteran duly appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In September 2000, the Court 
vacated the Board's November 1998 decision and remanded the 
case for readjudication.  In September 2001, the Board 
remanded the matter to the RO for additional development.  

In a December 2002 rating decision, the RO increased the 
rating for residuals of a shell fragment wound of the left 
hip to 30 percent.  The award was effective from September 
19, 1996, the date of receipt of the veteran's increased 
rating claim.  Inasmuch as the 30 percent rating assigned is 
not the maximum benefit under the rating schedule and the 
veteran has not limited his claim to a 30 percent rating, 
this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals of the veteran's shell fragment wound of 
the left hip are manifested by no more than moderately severe 
damage to Muscle Group XVI.  

3.  The veteran has a tender scar on the left buttock as a 
result of the shell fragment wound.  

4.  The veteran filed his claim for compensation under 
38 U.S.C.A. § 1151 in February 1997.

5.  The veteran did not incur additional disability secondary 
to his treatment at a VA facility in October 1992.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a shell fragment wound of the left hip have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5316 
(prior to and from July 3, 1997).  

2.  A separate 10 percent rating is warranted for a left 
buttock scar, as a residual of the service-connected left hip 
shell fragment wound.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.2, 4.7, 4.118, Diagnostic Codes 
7803, 7804 (prior to and from August 30, 2002); Esteban v. 
Brown, 6 Vet.App. 259 (1994).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for disability residual to treatment received at a VA 
facility in October 1992 have not been met.  U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.358 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.) 

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the April 1997 and February 2000 
Statements of the Case (SOC), and the December 2002 
Supplemental Statement of the Case (SSOC), the veteran was 
provided notice of the information, medical evidence or lay 
evidence necessary to substantiate the claims on appeal.  The 
SOCs and subsequent SSOC also notified the veteran of the 
pertinent laws and regulations, as well as his due process 
rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, VA and 
private treatment records and reports of VA examinations.  
The RO completed the development ordered in the Board's 
September 2001 remand.  In this regard, the Board notes that 
the veteran was afforded VA examinations in April 2002, May 
2002 and September 2002.  No outstanding evidence has been 
identified.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claims, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the veteran in 
October 2001.  This letter not only explained in plain 
language what evidence was needed to substantiate the claims, 
it also explained what the essential contents of that 
evidence must be, and advised the claimant of both what VA 
would do to obtain evidence and what type of evidence he 
should submit on his own behalf.  Hence, the Board concludes 
that the correspondence discussed above demonstrates 
compliance with VA's notification requirements to the extent 
required by law.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claims.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

I.  Increased Rating

Factual Background

The veteran's service medical records reflect that in March 
1945 he sustained a slight penetrating shell fragment wound 
of the left hip.  It was indicated that there were retained 
metallic foreign bodies in the soft tissue above the greater 
trochanter.  The wound was dressed several times, but no 
surgery was conducted.  He was transferred to a convalescent 
hospital in April 1945 and released to general duty in May.  
When the veteran was examined for separation from military 
service in January 1946 it was indicated that he had a well-
healed scar of the left hip with no limitation of motion or 
musculoskeletal defects.

In a January 1946 rating action, service connection was 
established for residuals of the wound of the left hip, rated 
noncompensable.  In a November 1946 rating action, the 
evaluation was increased to 10 percent.

The veteran's claim for an increased rating was received on 
September 19, 1996.  

On VA examination in October 1996, the veteran reported that 
approximately 2 to 3 months prior he had developed bilateral 
weakness with episodes of numbness in the lower legs.  He had 
recently been admitted for a neurological examination 
relating to headaches and a complete neurological evaluation 
had shown no focal neurological deficits.  The veteran stated 
that the weakness and numbness in his legs had improved since 
he was in the hospital.  He did not complain of any pain in 
the hip area or the scar.  His complaint related to his 
bilateral weakness and numbness in the lower legs.

Objective findings revealed a 2 by 2-centimeter circular scar 
about 6 inches above and posterior to the greater trochanter.  
Deep palpation of the scar showed no tenderness, no muscle 
evulsion and no keloid formation.  Evaluation of the left hip 
joint revealed that the femur rotated smoothly.  There was a 
normal range of motion of the left hip.  There was no pain, 
tenderness or weakness.  The veteran complained of general 
fatigue and bilateral muscle weakness with prolonged 
standing.  An X-ray study of the left hip was conducted and 
no metallic fragment was seen in the soft tissues.  The bones 
and joints were unremarkable.  The diagnosis was history of 
shell fragment wound of the left hip with no focal 
neurological deficits and a normal range of motion and normal 
joint.

VA medical records show that the veteran was treated in 
December 1996 for several complaints, including mild left hip 
pain.  Examination revealed full range of motion of the left 
hip, with no heat, redness, or edema.  In September 1998, he 
reported progressive difficulty with hip pain, left greater 
than right.  Examination revealed full range of motion 
without pain.  Pain was actually found to involve the left 
paralumbar.  Straight leg raising at 45 degrees on the left 
produced pain.  Hip flexion was 20 degrees anterior, 15 
degrees left with pain.  Examination in October 1998 revealed 
full range of motion of the hips.  Pain was reported at the 
left lumbar spine with forward flexion and right lateral 
movement.  He was able to heel and toe walk.  A physical 
therapy note dated the same day showed that the veteran 
reported pain primarily over the left quadratus lumborum with 
occasional hip pain.  Trunk flexion was reduced by 50 
percent, extension by 75 percent.  Palpation revealed trigger 
points in left quadratus lumborum, left priformis, and left 
iliopsoas.  Examination in February 1999 reported full range 
of motion of the left hip, no redness or tenderness.  Pain 
was noted with extension.  

On VA examination in May 2000, the veteran complained of 
intermittent left hip pain that was exacerbated by weight 
bearing activity, particularly standing for more than 5 
minutes.  The pain increased with walking and with pressure 
on the left side.  Lying on the left side was associated with 
numbness and pain in the left buttock that awakened him from 
sleep.  

Physical examination revealed a 3 cm, round scar in the upper 
quadrant of the buttock which was well-healed, freely mobile 
and without pain; however, there was tenderness in the area 
with deep palpation.  The tissues of the left buttock were 
symmetrical to the tissues of the right buttock.  There were 
no adhesions.  There was not clearly any tendon damage.  
There was no bone, joint or clear nerve damage.  Muscle 
strength of the hip abductors and adductors, flexors and 
extensors was symmetrical.  There was no muscle herniation.  
By measure, the circumference of the left leg was actually 
greater than the right.  At its maximum dimension, the left 
thigh was 44.5 cm, the right thigh was 42.5 cm.  On range of 
motion testing, extension and flexion were decreased 
symmetrically to 5 degrees and 135 degrees, respectively.  
Internal rotation was markedly reduced to approximately 5 
degrees on the left associated with pain in the buttock and 
10 degrees on the right.  External rotation was full and pain 
free bilaterally.  

An x-ray of the left hip taken by VA in April 2002 revealed 
an old gunshot wound to the left anterior/superior iliac 
crest, otherwise unremarkable.  

On VA examination in May 2002, the veteran complained of 
persistent buttock and thigh pain.  He denied any groin pain.  
He indicated that he had pain radiating down the lateral 
aspects of his left leg and lateral aspects of his foot.  
Physical examination revealed that the veteran walked with a 
mildly antalgic gait, that was symmetrical in nature.  He was 
tender to palpation over his left buttock.  He had 4/5 
strength of his left hip abductors and flexors as compared to 
5/5 on the right side.  He appeared to have normal buttock 
tone.  The abductor and thigh muscles showed no evidence of 
atrophy.  Range of motion of the left hip was as follows: 
flexion to 95 degrees; internal rotation to 5 degrees; 
external rotation to 10 degrees; abduction to 15 degrees; and 
adduction to 5 degrees.  There was a 2 by 2 cm scar on his 
left buttock behind the region of the iliac crest.  The 
diagnosis was persistent buttock pain, weakness in the leg, 
hip flexors and hip abductors secondary to shrapnel wound in 
the left buttock.  The examiner noted that the left hip joint 
appeared to be intact and that the veteran was fatigued 
slightly more secondary to the buttock injury.  

Statements from the veteran's children received in September 
2002 report that he suffers from left hip pain which is 
aggravated by twisting and turning.  

In December 2002, the RO increased the rating for shell 
fragment wound residuals of the left hip to 30 percent 
disabling, effective September 19, 1996.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

In this case, the RO has assigned a 30 percent evaluation for 
the veteran's muscle injury under 38 C.F.R. § 4.73, 
Diagnostic Code 5316.  By regulatory amendment effective July 
3, 1997, during the pendency of this appeal, changes were 
made to the schedular criteria for evaluation of muscle 
injuries, as set forth in 38 C.F.R. § 4.56.  See 62 Fed. Reg. 
30235-30240 (1997).  The Court has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Under Diagnostic Code 5316, in both the prior and revised 
versions of the diagnostic codes for muscle injuries, Muscle 
Group XVI includes the pelvic girdle group, including the 
psoas, illiacus and pectineus muscles.  Function of this 
group includes flexion of the hip.  Moderately severe 
disability warrants a 30 percent evaluation, and severe 
disability warrants a 40 percent evaluation.

Under both sets of rating criteria, 38 C.F.R. § 4.56 sets 
forth the definitions of such terms as "moderately severe" 
and "severe."  The prior rating criteria reflected the 
following: 

(c) Moderately severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.

History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscles wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.

Objective findings.  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups. Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

(d)  Severe disability of muscles

Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization. 

History and complaint.  As under moderately severe (paragraph 
(c) of this section), in aggravated form. 

Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.

38 C.F.R. § 4.56 (prior to July 3, 1997).

Also, under the prior criteria, special consideration was 
specifically warranted for the effect of missiles, muscle 
weakness, muscle damage, and injuries to the deeper 
structures of a body part.  See 38 C.F.R. §§ 4.47, 4.51, 
4.52, 4.72 (prior to July 3, 1997).

Under the new rating criteria:

(3) Moderately severe disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(4) Severe disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.

(B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bones rather than true skin covering 
in an area where bone is normally 
protected by muscle. 

(C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(D)  Visible or measurable atrophy.

(E)  Adaptive contraction of an opposing 
group of muscles.

(F)  Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.

(G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

38 C.F.R. § 4.56 (from July 3, 1997).  

Additionally, under the new rating criteria, the cardinal 
signs and symptoms of muscle disability include loss of 
power, weakness, a lowered threshold of fatigue, fatigue- 
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (from July 3, 1997).

After assessing the evidence in light of the applicable 
criteria (both new and old), the Board finds the veteran's 
Muscle Group XVI disability to be substantially less than 
severe in degree.  The nature of the original wound reflects 
that it comprised a penetrating wound characterized as 
slight.  The wound was dressed but there was no surgical 
treatment or infection.  There was indication of some 
retained fragments, but no indication of bone injury, 
extensive tissue loss or extensive damage of underlying 
tissue of a severe degree.   The duration of the treatment 
did not extend for the many months to a year or more 
customary for severe wounds in that era.  All of these 
factors clearly indicate that the type of injury and initial 
history of the injury do not approximate criteria for the 
severe grade.  

While the veteran complained of general fatigue and bilateral 
muscle weakness with prolonged standing on VA examination in 
October 1996, clinical evaluation revealed full range of 
motion of the left hip with no pain, tenderness or weakness.  
VA examination in May 2000 showed that tissues of the left 
buttock were symmetrical to the right.  Muscle strength of 
hip abductors, adductors, flexors and extensors was also 
symmetrical.  There was no damage to the tendons, bones, 
joints, or nerves.  There was also no muscle atrophy in the 
left thigh.  In fact, the dimension of the left thigh was 2 
cm greater than the right.  The most prominent finding noted 
was markedly reduced internal rotation on the left hip 
associated with pain in the buttock.  X-ray of the left hip 
in April 2002 revealed an old "gunshot" wound to the left 
anterior/superior iliac crest, but was otherwise 
unremarkable.  The May 2002 VA examination noted a slight 
decrease in muscle strength in the left hip as compared to 
the right; however, there was normal buttock tone and the 
abductor and thigh muscles showed no evidence of atrophy.  
The VA examinations have been consistently negative for any 
evidence of left hip/thigh muscle atrophy, loss of muscle 
tone or more than minimal loss of muscle strength.  Although 
the May 2002 VA examination noted that the veteran walked 
with a mildly antalgic gait, it was symmetrical in nature.  

In light of the above, the Board concludes that the veteran's 
muscle group injury is not and does not approximate the 
severe grade.    Accordingly, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 30 
percent for his residual shell fragment wound of the left hip 
under either the old or new rating criteria for Diagnostic 
Code 5316.  

The Board notes, however, that superficial scars which are 
tender and painful on objective demonstration warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(prior to and from August 30, 2002).  

The Court has held that different problems resulting from a 
single injury may warrant separate ratings when none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  Esteban v. Brown, 6 Vet.App. 259 (1994).  In the 
present case, the May 2000 VA examination noted that the left 
buttock scar was tender to deep palpation.  While the May 
2002 VA examination did not specifically mention the scar the 
examiner noted that the veteran was tender to palpation over 
the left buttock.  The Board will assume that such tenderness 
was in relation to the shell fragment wound scar.  As such, 
the Board finds that a separate 10 percent evaluation is 
warranted pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7804.

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for shell fragment wound residuals of the left 
hip.  The Board concludes, though, that a separate additional 
10 percent evaluation is warranted for painful scarring.



II.  1151

Factual Background

VA treatment reports show that the veteran was seen in the 
emergency room on October 25, 1992 complaining of inability 
to sleep, weakness, and nausea.  He denied any vomiting.  He 
was noted to have a history of hypertension, previously on 
Vasotec, having recently changed to Verapamil.  He was given 
his usual dose of Verapamil and while standing, his heart 
rate dropped into the 40's and he felt dizzy.  His heart rate 
came back on its own.  It was determined that the veteran 
should discontinue taking Verapamil and was placed on 
Procardia.  He was discharged on October 27, with 
instructions to return if he got worse.  Electrocardiogram 
studies conducted during this period were all normal.  

Thereafter, VA and private treatment records reflect 
treatment for various conditions, including dysphagia, 
difficulty breathing, and hypertension.  

In March 2002, the veteran testified that he went to the VA 
facility in October 1992 because his blood pressure became 
extremely elevated.  He stated that he was given some type of 
blood pressure medication in the emergency room which caused 
a rapid decrease in his blood pressure, irregular heart beat, 
and dizziness.  He indicated that he recovered from these 
symptoms, that his condition improved and that he was 
released to home.  He stated that prior to this incident, he 
had already been diagnosed and was taking medication for 
hypertension.  He was uncertain whether he had any residual 
or additional disability resulting from this treatment.  See 
March 2002 hearing transcript.  

VA examination in April 2002 reported that the veteran had a 
normal stress test, last documented in December 2000, at 
which time his ejection fraction was 70 percent.  The test 
was declared negative in every way.  It was noted that the 
veteran did still have chest pain on occasion.  At time of 
examination, blood pressure was 132/92, 120/80, and 122/76.  
Pulse was 78 and regular.  The chest was clear to percussion.  
The diagnosis was hypertension with evidence of concentric 
left ventricular hypertrophy on echocardiogram.  The examiner 
stated that the episode in which the veteran "passed out" 
in October 1992 at the VA facility may be related to his 
hypertension and/or to the oral medications (Verapamil and 
Procardia) which led to bradycardia.  

In September 2002, a VA physician at the cardiology clinic 
reviewed the veteran's claims file to determine whether or 
not the VA treatment of October 1992 resulted in any 
additional disability.  After reviewing the veteran's claim 
file, along with the medical record from the October 1992 
treatment, the physician stated the following:

At the time of arrival to the VA 
facility, [the veteran] was in ambulatory 
condition.  He stated initially that the 
reason for the visit in the emergency 
room was inability to sleep, weakness, 
and nausea.  He denied vomiting.  It is 
also stated in the medical record that he 
did not take his usual antihypertensive 
medications given his nausea.  While in 
the emergency room, at presentation, his 
blood pressure was 221/124 mmHg with a 
pulse of 108.  Given the magnitude of his 
blood pressure elevation, he was 
appropriately given medications to lower 
the blood pressure.  Specifically, he 
received 80 mg of short-acting verapamil 
times one as well as sublingual Procardia 
XL at the dose of 10 mg times one.  After 
the administration of these medications, 
[the veteran] reported being lightheaded 
and blood pressure was rechecked at that 
time and it was noted to be 178/96 mmHg 
with the heart rate of 92 while supine 
and 162/79 mmHg standing with the heart 
rate dropping from 104 to 64 and 
subsequently to approximately 40 while 
standing.  With that lower blood pressure 
and decreasing heart rate, [the veteran] 
reported feeling dizzy.  (Heart rate is 
reported to come up on its own shortly 
after initial measurements were 
obtained).  Since [the veteran] was 
judged to be orthostatic by usual 
criteria, he was placed in the supine 
position and IV fluids were administered.  
Blood pressure medications were 
discontinued at that point.  [The 
veteran] did not lose consciousness at 
any time or did not complain of any other 
specific symptoms.  After the 
administration of the IV fluids, his 
blood pressure became 160/93 mmHg with a 
pulse of 90 while supine and 150/88 mmHg 
with a pulse of 95 while standing.  And 
the orthostatic BP changes have largely 
dissipated.  At the same time, 
approximately three-and-a-half hours 
after the initial evaluation, the effect 
of the medication administered initially 
was also likely to dissipate.  After the 
administration of fluids and the GI 
cocktail, [the veteran] reported feeling 
better, although some nonspecific 
complaints of "feeling bad" and having 
difficulty with swallowing persisted.  
[The veteran] was subsequently started on 
Procardia XL 30 mg daily and discharged 
from the emergency room to follow-up care 
in outpatient settings.  This previous BP 
medication was stopped.  The review of 
the available record from the emergency 
room indicates that no significant other 
symptoms were present and no 
consideration of need for hospitalization 
was entertained.  

Examination of other available medical 
record indicates [the veteran] suffers 
from longstanding hypertension with 
variable level of success with lowering 
his blood pressure with medications.  His 
recent echocardiograms indicate that he 
does indeed have hypertensive heart 
disease resulting from insufficiently 
controlled chronic hypertension and he 
suffers from left ventricular 
hypertrophy.  There is no evidence of 
established arrhythmia.  Several 
electrocardiograms obtained over the last 
several years, indicate that he had 
premature ventricular beats which are 
common in people with hypertensive heart 
disease and hypertrophic cardiomyopathy.  
No other significant arrhythmias are 
evidenced.  

Based on the medical record from the 
event on 25 of October, 1992, as well as 
review of additional records, I do not 
find a sufficient evidence to support 
that the veteran's claims of additional 
disability related to that episode are 
sufficiently supported by evidence in the 
files.  His symptoms at the time of ER 
visit were of mild to moderate severity 
only and no loss of consciousness, 
evidence of permanent myocardial injury 
or significant end organ damage from high 
level hypertension is documented.  Given 
the fact that the events of interest are 
fairly remote and the available medical 
records, although complete, may not give 
all the details of the events, I feel 
that it may be difficult to exclude with 
100% certainty, the possibility of some 
mild disability arising from that event.  
However, the majority of evidence does 
not support the claim of the veteran.  

Analysis

The veteran claims that he has disabilities/symptoms of 
unsteady and irregular heart beat, shortness of breath, 
nervous condition, and kidney disorder related to the 
treatment received in October 1992.  

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  The new version 
includes the requirement of fault, requiring that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or that an event not reasonably be 
foreseeable.  However, the veteran's claim has been pending 
since before the change in the law.  Since the new law is 
much less favorable to the appellant, it does not apply in 
the instant case.  VAOPGCPREC 40-97.

Under the applicable version of the law, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospital, medical, or 
surgical treatment, or examination, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (2000).  The applicable regulation 
further provides that, in determining whether additional 
disability resulted from a disease, injury or an aggravation 
of an existing disease or injury suffered as a result of VA 
hospitalization, medical, or surgical treatment, or 
examination, it is necessary to show that additional 
disability is actually the result of such disease, injury or 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  Furthermore, compensation will not 
be payable for the continuance or natural progress of the 
disease or injury for which the treatment was authorized, and 
will not be payable for the necessary consequences of medical 
or surgical treatment or examination properly administered 
with the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358 (2000).

In this case, a VA physician, after reviewing the claims file 
has determined that the evidence indicated that the veteran 
has incurred no additional disability as a result of the 
October 1992 VA treatment.  As the physician stated, the 
evidence did not warrant a conclusion with 100 percent 
certainty, but did demonstrate clearly that there was no 
additional disability.  It is clear that the physician's 
opinion was that there was a very clear preponderance of 
evidence against the claim.  The veteran has not provided any 
medical opinion to the contrary.  His own testimony is not 
sufficient in this regard since he is not trained in medicine 
and is not competent to testify as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the 
Board concludes that the evidence is insufficient to 
establish that the veteran sustained additional disability as 
a result of VA medical treatment in 1992.  Accordingly, it 
follows that he is not entitled to VA disability compensation 
for additional disability under the provisions of 38 U.S.C.A. 
§ 1151.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating for shell fragment wound 
residuals of the left hip is denied.  

A separate 10 percent rating for a left buttock scar as a 
result of the service-connected shell fragment wound 
residuals is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability residual to treatment received at a VA facility in 
October 1992 is denied.  



	                        
____________________________________________
	RICHARD B. FRANK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

